Citation Nr: 1044125	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-39 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease (DJD) of the lumbar spine prior to 
August 13, 2008, also diagnosed as degenerative disc disease 
(DDD).

2.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease (DJD) of the lumbar spine, also 
diagnosed as degenerative disc disease (DDD) from August 13, 
2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to October 1974.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2006 by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional Office 
(RO).

The Veteran requested a Travel Board hearing in connection with 
the current claim.  The hearing was scheduled and subsequently 
held in May 2007.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) and the hearing transcript is of record.

During the Board hearing, the Veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  He indicated that he was unable to work 
due to his two service-connected disabilities.  This matter was 
not developed or certified for appellate review and was referred 
to the RO for appropriate action in the Board's October 2007 
remand order.  To date, no action has been taken on the Veteran's 
claim for TDIU.  The Board notes that the Veteran is service-
connected for both lumbar spine and cervical spine disabilities.  
Since the TDIU issue implicates service-connected disabilities in 
addition to the one which is currently before the Board, the TDIU 
claim is again referred for any appropriate action. 

The Veteran's claim was remanded in October 2007 and April 2009 
for additional evidentiary development, to include obtaining 
outstanding VA treatment records, affording the Veteran a VA 
examination, and obtaining an addendum to that VA examination 
report.  The requested development was completed, but 
unfortunately, another remand is required for the reasons 
discussed below.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that VA must 
provide a new examination when a veteran claims that a disability 
is worse than when originally rated and the available evidence is 
too old to adequately evaluate the current state of the 
condition.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

The Veteran was most recently afforded a VA Compensation and 
Pension (C&P) spine examination in August 2008.  In February 
2009, however, the Veteran sought additional care at a VA pain 
clinic after reporting subjective complaints of chronic low back 
pain.  The Veteran also reported having radiating pain down the 
left leg into the "feet."  The Veteran's gait was normal and he 
was described as neurologically intact.  A sensory examination 
revealed intact sensation to light touch, but decreased sensation 
at the left L4 nerve root distribution.  Motor testing was 
intact, but the Veteran was found to have decreased muscle 
strength of 4/5 bilaterally.  The impression was lumbar facet 
joint syndrome and lumbar radiculitis.  The Veteran subsequently 
underwent a radio-frequency denervation procedure at a VA medical 
facility for his lumbar facet joint syndrome.  A consent form 
associated with this procedure indicated that radio waves were 
used to temporarily destroy a targeted branch of nerves in the 
spine.

The Veteran returned to the VA pain clinic in April 2009 with 
subjective complaints of low back pain.  The Veteran also 
reported having radiating pain down the left leg into the 
"feet."  It was noted that the Veteran's left-sided radio-
frequency denervation was "successful."  The Veteran 
subsequently requested to have the procedure performed on the 
right lumbar facets.  A physical examination of the Veteran's 
spine showed normal curvature with positive lumbar facet-related 
tenderness.  The examiner found the Veteran to have normal 
flexion and extension with pain.  The Veteran's gait was normal 
and he was described as neurologically intact.  A sensory 
examination revealed intact sensation to light touch, but 
decreased sensation at the left L4 nerve root distribution.  
Motor testing was intact, but the Veteran was found to have 
decreased muscle strength of 4/5 bilaterally.  The impression was 
lumbar facet joint syndrome, lumbar radiculitis, and DDD of the 
lumbar spine.  See also, July and December 2009 VA Pain Clinic 
notes.

The August 2008 VA examiner provided an addendum to his 
examination report in April 2010.  Another examination was 
performed at that time in which apparently no objective 
neurological abnormalities were found on examination.  According 
to the examiner, this conclusion was bolstered by a review of a 
computed tomography (CT) scan which showed no evidence of central 
canal or neuroforaminal stenosis.  

Although the Veteran was examined in April 2010, it was only for 
the purpose of providing an addendum with regard to additional 
loss of range of motion on repetitive use.  As noted in the 
February and April 2009 VA treatment notes, it appears that the 
Veteran's service-connected lumbar spine disability is manifested 
by an additional neurological abnormality, diagnosed as 
radiculitis.  However, there is conflicting evidence of record 
regarding the extent to which the Veteran's service-connected 
lumbar spine disability is manifested by a neurological 
abnormality.  Cf. April 2010 addendum (finding no objective 
neurological abnormalities).  Accordingly, the Veteran should be 
afforded a new VA examination to assess the severity of his 
service-connected lumbar spine disability, to include 
consideration of any and all neurological abnormalities.

Additionally, the Veteran receives medical care through VA.  VA 
is required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran from April 8, 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from April 8, 2010 to the 
present.

2.  After the above development is completed, 
schedule the Veteran for a VA spine 
examination to ascertain the nature and 
severity of his service-connected lumbar 
spine disability, diagnosed as DJD and DDD.  
The claims folder and a copy of this remand 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the lumbar spine.  The examiner 
should also state whether the lumbar spine 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain, and if so, whether 
there is an additional loss of range of 
motion as a result of these symptoms.  These 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, incoordination, pain, or during 
flare-ups.  
The examiner is also asked to discuss the 
frequency and extent of incapacitating 
episodes under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, if any.

In light of the Veteran's diagnosed 
radiculitis, the examiner should fully assess 
any and all objective neurological 
abnormalities that are associated with the 
service-connected condition, to include any 
manifestations in the lower extremities.  The 
examiner is also asked, if possible, to 
reconcile the Veteran's diagnosed radiculitis 
(along with any other neurosensory deficits) 
and the April 2010 VA addendum which found no 
objective evidence of neurological 
abnormalities.  If the examiner is unable to 
reconcile these discrepancies, the examiner 
should indicate as such.  The examiner must 
provide a complete rationale for any stated 
opinion. 

3.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions and then readjudicate 
the Veteran's claims, with particular 
consideration of whether separate evaluations 
are warranted for the Veteran's neurological 
abnormalities.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


